—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered October 7, 1998, convicting him of sodomy in the first degree, sodomy in the second degree, sexual abuse in the first degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the prosecutor’s conduct on summation was improper in that she appealed to the sympathy of the jury, made inflammatory remarks, and attempted to shift the burden of proof. Although some portions of the prosecutor’s summation may have been improper, given the overwhelming proof of guilt, any error was harmless (see, People v Brosnan, 32 NY2d 254, 262; People v Nazario, 168 AD2d 643). Joy, J. P., S. Miller, Friedmann and Florio, JJ., concur.